Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayong CN 108627571 (as seen in the IDS).
As to claim 1, Dayong teaches “A bath for inspecting an article (Figure 1, #4 is a bath and #1 is the article under test), the bath comprising: a plurality of sensors disposed within the bath (Figure 1, #2 are probes), the plurality of sensors including: a first sensor positioned within the bath, wherein the first sensor is configured to inspect a first area of an article disposed within the bath through a couplant (Figure 1, #2 represents multiple probes and #3 is the couplant); a second sensor positioned within the bath, wherein the second sensor is configured to inspect a second area of the article disposed within the bath through the couplant; and a third sensor positioned within the bath such that the third sensor is configured to inspect a third area of the article at least partially separate from the first area of the article and at least partially separate from the second area of the article through the couplant (Figure 1, #2 represents multiple probes and #3 is the couplant. Each of the probes are inspecting a different area of article #1).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayong CN 108627571 in view of Cross US 3712119.
As to claims 2 and 8, Dayong does not teach the movement of the sensors.
Cross teaches “wherein at least a second one of the first sensor, the second sensor, and the third sensor is configured to move relative to the bath for inspection of the article (Figures 1 and 2, #34 and #36 are slides that allow for repositioning of the search unit relative to the object under test).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Cross with McCauley and Dayong. Moving the sensors or the object under test relative to one another allows the system to scan the entirety of the object. This optimizes the performance and function of the testing system.

Claim(s) 3, 5, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayong CN 108627571 in view of Kono US 20050183505.
As to Claims 3 and 9, the prior arts do not mention a phased array probe.
Kono teaches “wherein each of the first sensor, the second sensor, and the third sensor is phased array probe with a plurality of pulsing elements to perform refracted shear-wave ultrasonic inspections (Figure 1; Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kono with Cross, McCauley and Dayong. Using one type of transducer over another involves routine skill in the art and is also dependent on the application of the probe. Phased array probes provide efficient inspection close to surfaces with contours and rough edges. Since the prior arts teach a testing system for both flat and round objects under test, the operator would have the knowledge to use a phased array probe over another type of probe. Utilizing one would increase the accuracy of the test. 

As to claims 5 and 11, Kono teaches “wherein each of the first sensor, the second sensor, and the third sensor includes a subset of the plurality of the pulsing elements configurable to emit beams while performing the refracted shear-wave ultrasonic inspections (Figure 1; Abstract.  An array is taught by Kono, and the claim is directed towards the structure of a testing device. The array in Kono can be programmed to function in the same manner as the claimed elements since they are the same elements. Altering the function of a programmable transducer array only involves routine skill in the art and is dependent on the application of the testing system).”

Claim(s) 4, 7, 10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayong CN 108627571 in view of McCauley US 3882717.
As to claims 4 and 10, McCauley teaches “wherein a width of the emitted beams is in a range between 30 mm and 70 mm (Column 3, lines 58-68).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to alter the beam width according to McCauley. Altering the beam width requires routine skill in the art and is dependent on the object under test and area of examination. There are numerous factors that cause the operator to alter the beam width and using one width over another would be obvious based upon the application of the system. 

As to claim 7, Dayong teaches “An inspection system comprising: a bath defining a vessel for a couplant therein (Figure 1, #4); and a plurality of sensors disposed within the bath, the plurality of sensors including: a first sensor positioned within the bath such that the first sensor is configured to inspect a first area of the article disposed within the bath through a couplant; a second sensor positioned within the bath such that the second sensor is configured to inspect a second area of the article disposed within the bath having a portion through the couplant; and a third sensor positioned within the bath such that the third sensor is configured to inspect a third area of the article at least partially separate from the first area of the article and at least partially separate from the second area of the article disposed within the bath through the couplant (Figure 1, #2 represents multiple probes and #3 is the couplant. Each of the probes are inspecting a different area of article #1).” Dayong does not teach an arm that places the object into a bath.
McCauley teaches “at least one robotic arm; an axle coupled to the at least one robotic arm, where the at least one robotic arm and the axle are configured to place an article within the bath (Figure 1 shows an arm configured to place and hold a tire in a bath. Although this arm is not robotic, it would have been obvious to one of ordinary skill in the art to have automated or motorized this system. As evidence it can be seen in Lawson US 8863389 that robotic arms to move tires do exists and are now commonly utilized).”
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of McCauley and Dayong. Utilizing a mechanical arm to move large objects in known in the art. This aids in placing large objects into place and securing them for testing. This increases the accuracy of a system. 

As to claim 12, Dayong teaches “wherein each of the first sensor, the second sensor, and the third sensor is configured for contemporaneous inspection of the article (Figure 1, #2 are sensors. It would be obvious to one of ordinary skill in the art to program the sensors to measure either sequentially or simultaneously. The performance and sequence of the sensors are dependent on how they are programmed by the operator. Based on the teachings of the prior art, it would only involve routine skill in the art to have the sensors measure simultaneously).”

As to claim 13, McCauley teaches “wherein at least one of the first sensor, the second sensor, and the third sensor is configured to move relative to the bath when the at least one robotic arm and axle move the article within the bath for inspection of the article (Figure 1 shows a system which rotates the tire; Column 2, lines 45-51 teach that the tire is rotated within the bath. Although this arm is not robotic, it would have been obvious to one of ordinary skill in the art to have automated or motorized this system. As evidence it can be seen in Lawson US 8863389 that robotic arms to move tires do exists and are now commonly utilized).”

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayong CN 108627571.
As to claim 6, Dayong teaches “wherein each of the first sensor, the second sensor, and the third sensor is configured for contemporaneous inspection of the article article (Figure 1, #2 are sensors. It would be obvious to one of ordinary skill in the art to program the sensors to measure either sequentially or simultaneously. The performance and sequence of the sensors are dependent on how they are programmed by the operator. Based on the teachings of the prior art, it would only involve routine skill in the art to have the sensors measure simultaneously).”

Claim(s) 14, 15, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayong CN 108627571 in view of McCauley US 3882717 and in further view of Cross US 3712119.
As to claim 14, Dayong teaches “A method of an inspecting an article using a system having a bath having a couplant, and a plurality of sensors disposed within the bath, the method comprising: performing an inspection of an area of the article, wherein performing the inspection includes one of: and determining an additional inspection if necessary (Figure 1 shows a bath with a couplant and multiple sensors. These sensors inspect the object under test #1 and performing any additional inspection would be obvious to the operator since this requires the decision-making ability of the operator).” Dayong does not teach the movement of the subject under test and the sensors. Dayong does not teach a robotic arm.
McCauley teaches “having at least one robotic arm, obtaining the article with the at least one robotic arm; positioning the article within the plurality of sensors in the bath, repositioning the article within the plurality of sensors before performing the inspection with the at least one robotic arm (Figure 1 shows an arm configured to place and hold a tire in a bath. Although this arm is not robotic, it would have been obvious to one of ordinary skill in the art to have automated or motorized this system. As evidence it can be seen in Lawson US 8863389 that robotic arms to move tires do exists and are now commonly utilized).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of McCauley and Dayong. Utilizing a mechanical arm to move large objects in known in the art. This aids in placing large objects into place and securing them for testing. This increases the accuracy of a system. 
	The prior arts do not teach the movement of the sensors relative to the object under test.
Cross teaches “and repositioning the at least one of the sensors into another position before performing the inspection (Figures 1 and 2, #34 and #36 are slides that allow for repositioning of the search unit relative to the object under test).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Cross with McCauley and Dayong. Moving the sensors or the object under test relative to one another allows the system to scan the entirety of the object. This optimizes the performance and function of the testing system.

As to claim 15, Dayong teaches “enabling to configure a first sensor coupled with the bath to position to inspect a first area of an article disposed within the bath; enabling to configure a second sensor coupled with the bath to position to inspect a second area of the article disposed within the bath; enabling to configure a third sensor coupled with the bath to inspect a third area of the article separate from the first area of the article and the second area of the article disposed within the bath; performing an inspection of an area of the article with at least one of the sensors; and determining if an additional inspection is necessary (Figure 1 shows a bath with a couplant and multiple sensors. These sensors inspect the object under test #1 and performing any additional inspection would be obvious to the operator since this requires the decision-making ability of the operator).”

As to claim 16, Cross teaches “wherein at least one of the first sensor, the second sensor, and the third sensor is coupled with the bath during an inspection of the article and configured to move relative to the bath to inspect the article (Figures 1 and 2, #34 and #36 are slides that allow for repositioning of the search unit relative to the object under test).”

As to claim 17, Cross teaches “wherein performing the additional inspection includes: repositioning the article within the plurality of sensors before performing the inspection; and repositioning the at least one of the sensors by moving the at least one sensor into another position before performing the inspection (Figures 1 and 2, #34 and #36 are slides that allow for repositioning of the search unit relative to the object under test. Element #16 repositions the object under test relative to the sensors. Repositioning either the sensors or object under test is known in the art and is commonly utilized. This ensures that the entirety of the object under test is tested).”

As to claim 19, Dayong teaches “wherein each of the first sensor, the second sensor, and the third sensor is configured to simultaneously inspect the article (Figure 1, #2 are sensors. It would be obvious to one of ordinary skill in the art to program the sensors to measure either sequentially or simultaneously. The performance and sequence of the sensors are dependent on how they are programmed by the operator. Based on the teachings of the prior art, it would only involve routine skill in the art to have the sensors measure simultaneously).”

As to claim 20, McCauley teaches “determining that inspection of the article is complete; and configuring the at least one robot arm to remove the article from the bath (Figure 1 teaches a system that can remove the tire from the water bath. Although this arm is not robotic, it would have been obvious to one of ordinary skill in the art to have automated or motorized this system. As evidence it can be seen in Lawson US 8863389 that robotic arms to move tires do exists and are now commonly utilized).”

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayong CN 108627571 in view of McCauley US 3882717, Cross US 3712119 and in further view of Kono US 20050183505.
As to claim 18, only Cross teaches the use of shear waves (Abstract).
The prior arts do not mention a phased array probe.
Kono teaches “wherein each of the first sensor, the second sensor, and the third sensor is phased array probe with a plurality of pulsing elements to perform refracted shear-wave ultrasonic inspections (Figure 1; Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kono with Cross, McCauley and Dayong. Using one type of transducer over another involves routine skill in the art and is also dependent on the application of the probe. Phased array probes provide efficient inspection close to surfaces with contours and rough edges. Since the prior arts teach a testing system for both flat and round objects under test, the operator would have the knowledge to use a phased array probe over another type of probe. Utilizing one would increase the accuracy of the test. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863